Case 2:19-cV-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 1 of 7 PagelD 5

 

ELECTRON|CAL|_Y FlLED
2019 lVlar041:41 Pl\/l
CLERK OF COuFiT
lN THE C|FlCU|T COURT OF TENNESSEE FOR
THE TH|RT|ETH JUD|C|AL D|STR|CT AT MEMPH|S
NlARY CLA|RE MATERNA
Plaintiff,
Vs Docket: CT- -19
Division:
DEFENDANT JOHN DOE AKA AL| and
UBEFl TECHNOLOG|ES, |NC
Defendants. JURY DEN|ANDED

 

COMPLAINT FOR NEGL|GENCE

 

COl\/lES NOW, the Plaintiff, MARY CLA|F{E MATERNA, and for cause ot action

against the Defendants, and each of them, complains and alleges as follows:
JURISD|CT|ON AND VENUE

l. l\/lAFlY CLA|RE MATERNA is an adult and resident of Will<es-Barre,
Pennsylvania.

2. Defendant, John Doe aka AL|, is an unknown person and may loe served at
care of UBER TECHNOLOG|ES, |NC at CT Corporation Systems at 300 Montvue Fioad,
Knoxville, Tennessee 37919~5546.

Defendant UBER TECHNOLOG|ES, |NC. (Hereafter “UBER") is a California
corporation, duly licensed to operate and do business in the State of Tennessee and Was
doing business in l\/lemphis, Tennessee. At all times herein mentioned, defendant UBEH
is a “comrnon carrier” or “carrierfor hire” within the meaning of Tennessee laW_ Defendant,

UBER TECHNOLOG|ES, ll\lC. have named their register agent for service of process as

fEXl"l|BlT

.‘.L

 

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 2 of 7 PagelD 6

C T Corporation Systems at 300 l\/lontvue Road, Kncxvil|e, Tennessee 37919-5546.

3. Plaintiff is informed and believes and thereon always alleges that herein
mentioned Defendant Doe Driver “AL|” (hereafter "ALi") was an individual residing and/or
doing business City of l\/lemphis, State of Tennessee. Piaintiff is further informed and
believes and thereon alleges that at all times herein mentioned, defendant AL| was
employed as a driver by Defendant Uber Technologies, lnc., and was acting within the
course and scope of that employment

4_ Plaintiff is informed and believes and thereon alleges that at all times herein
mentioned, each of the Defendants was the agent, servant, and employee of the
remaining Defendants, and at all times herein mentioned, each was acting within the tirne,
place and scope of said agency and empfoyment.

5. Defendant UBER provides prearranged transportation services for
compensation using an cnline enabled smart phone application (“the Uber App”) to
connect passengers with drivers.

6. For each passenger trip, defendant UBER controls the financial transaction
between the customer, UBER and the driver. A customer hails an UBEFt driver through
the UBER app downloaded on the customer’s smart phone; UBER calcuiates the
customer fare based on location information from a GPS enabled mobile device;
defendant UBER then receives the customer fare by charging the credit card the
customer provided to UBER when registering her/his personal information on the UBER
app; and then defendant UBER pays the driver her/his portion of the fare.

7. On or about l\/|arch 2, 204 8, at approximately 9:45 p.m., Plaintiff had utilized

the Uber App on her smart phone and defendant AL.l was dispatched by defendant UBEH

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 3 of 7 PagelD 7

to provide transportation services tc Plaintiff to return her to the Hiiton Hotel in i\i‘lemphis.

8. Upon returning to her room, Piaintiff realized that she had left an item in
defendant ALl’s car and utilized the UBER App to request that defendant AL| return the
item to her in her Hotel.

9. Rather than ieave Plaintiff’s lost item at the front desk cf the l-iotei,
Defendant ALl brought the item directly to Piaintiff’s hotel room. Defendant ALi knocked
on Plaintiffs hotel room door. P|aintiff answered the door thinking it was the hotel staff.
Plaintiff cracked her hotel room door and realized it was defendant A|i. She attempted to
quickly close the hotel room door telling defendant Aii that she had to get dressed Despite
plaintiff telling defendant A|i to wait as she closed the door, Defendant ALt started to open
P|aintiff’s hotel room door, Piaintiff yelled at defendant Ali telling him not to come into the
room. Despite plaintiff yelling at DefendantA|i not to come into the room, defendant forced
his way into Plaintiff’s room. Defendant Ali approached plaintiff despite the fact that she
was undressed and yelling at him to leave the room. Defendant Aii grabbed plaintiff by
the arm and repeatedly asked plaintiff to kiss him. P|aintiff continued to scream at
defendant Ali to ieave the room. At all times herein, plaintiff thought that defendant Ali
was going to attempt to rape her and that she would need to tight for her iife. Defendant
Ali eventually left her room.

tO. lmmediateiy after the incident with defendant ALl, P|aintiff reported the
events to the l\/lemphis Poiice Department. immediately after the incident with defendant
Aii, plaintiff complained about defendant Ali and reported the incident to UBER through
the UBER App’s Complaint system Rather than terminate defendant AL| from his status

as an UBER driver, defendant UBEFl ratified its driver Defendant ALl’s behavior by

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 4 of 7 PagelD 8

allowing him to continue in his employment

C_O_lé_[\|_"l_'_l
(Assault against Defendants AL| and, UBER)

ll. Plaintiff realleges and incorporates by reference paragraphs l through lO,
inclusive as if set forth in full herein.

12. The acts of Defendant AL| caused Plaintifl to reasonably fear imminent
bodily injury.

13. At no time did plaintiff consent to any cf the actions of defendant AL|.

14. As a common carrier/carrier for hire defendant UBER is vicariously liable
for the acts committed by defendant ALl.

15. As a direct and proximate result of the acts of defendants AL| and UBER
and each of them, plaintiff was hurt and injured in her heaith strength and activity
sustaining injury to her body and shock and injury to her nervous system and perscn, all
of which injuries have caused and continue to cause plaintiff great mental, physical and
nervous pain and suffering The full nature and extent cl these injuries are not now known
to piaintiff, and leave is requested to amend this complaint to conform to proof at time of
trial. Plaintiff is informed and believes that such injuries will result in some permanent
disability to herseif. As a result of said injuries, piaintiff has suffered general damages in
a sum to be shown according to proof at time of trial.

16. As a direct and proximate result of the acts of defendants ALl and UBER
and each of them, plaintiff was compelled to and did incur expenses for medical care,
hospitalization, and other incidental expenses and will have to incur additional like
expenses in the future, all in amounts presently unknown to her. Plaintiff therefore asks

leave of court either to amend this complaint so as to show the true amount of Plaintiff's

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 5 of 7 PagelD 9

medical expenses when ascertained, or to prove said amounts at the time of trial.

l7. As a further direct and proximate result of the acts of defendants AL| and
UBEFi and each of them, and the resulting injuries, plaintiff is disabled and may be
disabled in the future and thereby be prevented from obtaining or attending an
occupation Plaintiff therefore will lose earnings in the future, ali in amounts presently
unknown to Plaintiff. Plaintiff asks leave of Court either to show the amount of her iost
earnings, when ascertained, or to prove said amount at the time of trial.

18. The acts of defendants AL| and UBEFi and each of them, as alleged above,
was willful and malicious and was intended to oppress and cause injury to plaintifi. Plaintiff
is therefore entitled to an award of punitive damages in an amount to be shown according
to proof at time of trial.

COUNT 2

(Negligent Supervision against defendant UBER)

19. Plaintiff realleges and incorporates by reference paragraphs t through 18,
inclusive as if set forth in full herein.

20, As a common carrier or carrier for hire, Defendant UBEFt, owed to its
customers, including P|aintiif the utmost duty of care to at all times to supervise the
conduct of its employee drivers and to enforce those rules and regulations necessary for
the protection of passengers utilizing its service Defendant UBER had a duty to enact
policies and procedures that prevented its driver employees from being alone and
unsupervised with passengers in their horne or piace of residence

21. Defendant UBER was negligent and careless in that they faiied to exercise

ordinary care in supervising the conduct of defendant AL| and in failing to enact policies

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 6 of 7 PagelD 10

and procedures that prevented its driver employees from being alone and unsupervised
with passengers in their home or place of residence.

22. As a direct and proximate result of the negligence of defendant UBEFl
plaintiff was hurt and injured in her health strength and activity sustaining injury to her
body and shock and injury to her nervous system and person, all of which injuries have
caused and continue to cause plaintiff great mentai, physical and nervous pain and
suffering The full nature and extent of these injuries are not now known to plaintiff, and
leave is requested to amend this compiaint to conform to proof at time of trial. Plaintiff is
informed and believes that such injuries will result in some permanent disability to herself.
As a result of said injuries, plaintiff has suffered general damages in a sum to be shown
according to proof at time of trial.

23. As a direct and proximate result of the negligence of defendants UBER,
plaintiff was compelled to and did incur expenses for medical care, hospitalization, and
other incidental expenses and will have to incur additionai like expenses in the future, ali
in amounts presently unknown to her. Plaintiff therefore asks leave of court either to
amend this complaint so as to show the true amount of Piaintiff's medical expenses when
ascertained, or to prove said amounts at the time of trial.

24. As a direct and proximate result of the negligence of defendant UBEFi
Plaintiff was disabled and may be disabled in the future and thereby be prevented from
attending to the duties of Piaintiff's usual occupation Piaintiff has therefore lost earnings
and may continue to lose earnings in the future, all in amounts presently unknown to
Piaintiff. Piaintiff asks leave of Court either to show the amount of her lost earnings, when

ascertained, or to prove said amount at the time of trial.

Case 2:19-cv-02224-TLP-cgc Document 1-2 Filed 04/10/19 Page 7 of 7 PagelD 11

25. Plaintiff alleges that as a

direct and proximate resuit of the heretofore

described negligent acts of the Defendants, and resulting from the attack and or assault on

Piaintiff sustained serious, multiple, disabling and permanent injuries, including, but not

limited to;

i\/lARY CLA|RE i\/|ATEF§|\|A:

a) Anxiety;

b) Emotionai trauma;

c) Physiologicai injuries
d) Bruising;

e) Personai injuries;

Pain and suffering

!

WHEREFOF{E, P|aintiif, l\/JAHY CLA|F{E l\/iATEFi|\|A Sue the Defendants, JOHN

DOE AKA AL|, and UBEF~l TECHNOLOG|ES, |NC for personal injuries, pain and suffering

loss of income, loss of earning capacity,

the Sutn Of TEN l\/llLl_lOi\l ($10,000,000.

prejudgment interest and medical expenses for

00) and for such other and further relief as the

Court deems just and proper under Tennessee t.aw. Plaintiff demands a jury to try the

issues when joinedl

Ftespectfuily Submitted,

Louis P Chiozza, Jr.
230 Adams Avenue
i\/lemphis, Ti\l 38103
l.ou chiozzalaw.com
(901) 526-9494

   

#8871

